Citation Nr: 0033433	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-16 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral upper 
extremity disorder to include carpal tunnel syndrome and a 
loss of feeling and strength in the arms, the wrists, and the 
hands.  

2.  Evaluation of the veteran's hypertension, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran had certified active service from September 1990 
to July 1991.  This matter came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating decision of 
the Montgomery, Alabama, Regional Office (RO) which 
established service connection for hypertension; assigned a 
10 percent evaluation for that disability; determined that 
the veteran had not submitted a well-grounded claim of 
entitlement for a bilateral upper extremity disorder to 
include carpal tunnel syndrome and a loss of feeling and 
strength in the arms, the wrists, and the hands; and denied 
the claim.  The veteran has been represented throughout this 
appeal by the American Legion.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
hypertension.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as evaluation of the veteran's 
hypertension.  The veteran is not prejudiced by such action.  
The Board has not dismissed any issue and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue is styled.  


REMAND

Initially, the Board observes that the RO denied the 
veteran's claim of entitlement to service connection for a 
bilateral upper extremity disorder to include carpal tunnel 
syndrome and a loss of feeling and strength in the arms, the 
wrists and the hands upon its determination that the veteran 
had not submitted a well-grounded claim.  The statutes 
governing the adjudication of claims for Department of 
Veterans Affairs (VA) benefits have recently been amended so 
as to remove the requirement of the submission of a 
well-grounded claim.  The amended statutes direct that, upon 
receipt of a complete or substantially complete application, 
the VA shall notify the veteran and his representative of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate his 
claim.  The VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claims.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5103, 5103A, 5107).  The veteran's 
claim for service connection has not been considered under 
the amended statutes.  Therefore, the claim must be returned 
to the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

The veteran asserts that service connection is warranted for 
a chronic bilateral upper extremity disorder to include 
carpal tunnel syndrome and the record supports assignment of 
an evaluation in excess of 10 percent for his hypertension.  
VA clinical documentation dated in March 1995 indicates that 
the veteran was a current member of the Army Reserve/National 
Guard's 715th Maintenance Company.  The Board observes that 
the veteran's periods of active duty, active duty for 
training, and inactive duty for training with the Army 
Reserve/National Guard have not been verified.  

The report of a September 1998 VA examination for 
compensation purposes states that the veteran received 
ongoing private medical treatment.  In his August 1999 
substantive appeal, the veteran related that his hypertension 
had recently increased in severity and necessitated a change 
in his prescribed antihypertensive medication.  He clarified 
that he received ongoing treatment for his hypertension from 
the Birmingham, Alabama, VA Medical Center and Kathy Short, 
M.D., and for his bilateral upper extremity disability from 
the Birmingham, Alabama, VA Medical Center.  Clinical 
documentation of the cited treatment has not been 
incorporated into the record.  In reviewing a similar factual 
scenario, the Court has held that the VA should obtain all 
relevant service, VA, and private treatment records which 
could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
Accordingly, this case is REMANDED for the following action:

1.  The RO should contact the National 
Personnel Records Center and/or the 
appropriate service entity and request 
that (1) it verify the veteran's periods 
of active duty, active duty for training, 
and inactive duty for training, if any, 
with the Army Reserve/National Guard and 
(2) forward all available service medical 
records associated with such duty for 
incorporation into the record.  

2.  The RO should request that the 
veteran provide information as to all 
treatment of bilateral upper extremity 
disability and hypertension including the 
names and addresses of all treating 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact Kathy Short, M.D., and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

3.  The RO should request that copies of 
all VA clinical documentation pertaining 
to treatment of the veteran after July 
1998, including that provided at the 
Birmingham, Alabama, VA Medical Center, 
be forwarded for incorporation into the 
record.  

4.  The RO should then schedule the 
veteran for a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of his bilateral upper extremity disorder 
and hypertension.  All indicated tests 
and studies should be accomplished and 
the findings then reported in detail.  
The examiner or examiners should express 
an opinion as to the etiology of all 
identified upper extremity disabilities.  
The examiner or examiners should 
specifically state what relationship, if 
any, exists between the veteran's current 
bilateral upper extremity disability and 
his period of active service.  The claims 
folder should be made available to the 
examiner or examiners.  The examination 
report should reflect that such a review 
was conducted.  

5.  In representing the VA before the 
Court, the General Counsel of the VA has 
noted that the RO has duties.  Pursuant 
to 38 C.F.R. § 3.655 (2000), when the 
veteran without good cause fails to 
report for examination, his reopened 
claim and/or claim for increased 
disability compensation will be denied.  
However, the Secretary of the VA must 
show a lack of good cause for failing to 
report.  Further, the VA has a duty to 
fully inform the veteran of the 
consequences of the failure to undergo 
the scheduled examination.  Reference was 
made to the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, paragraph 
28.09(b) (3).  The RO must comply with 
all notification requirements regarding 
the duty to report and the failure to 
report for examination.  

6.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096, ___ 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully met.  For further guidance on 
the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the VA, 
including, among others things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
Court decisions should be considered.  

7.  The RO should then readjudicate both 
the veteran's entitlement to service 
connection for a bilateral upper 
extremity disorder to include carpal 
tunnel syndrome and a loss of feeling and 
strength in the arms, the wrists, and the 
hands and the evaluation for the 
veteran's hypertension.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The purpose of this REMAND is 
to allow for additional development of the record and due 
process of 


law.  No inference should be drawn from it regarding the 
final disposition of the veteran's claims.  


		
	J. T. Hutcheson
	Acting Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


